Alternative writ of mandamus was issued herein on the 16th day of March, 1934, to coerce the Honorable M. B. Smith as Judge of the Twenty-third Judicial Circuit of Florida to issue a Writ of Assistance directing that one Louis H. Meyer be placed in the absolute possession of all the premises described in that certain final decree heretofore rendered in a certain cause then pending and recorded in Chancery Order Book 32 on page 535 of Public Records of Brevard County, Florida, and dated July 23, 1931.
The Writ of Assistance referred to is sought to be issued pursuant to a final decree of foreclosure.
There was a motion to quash the alternative writ and on the 4th day of May, 1934, when the motion to quash came on to be heard before this Court the Respondents filed a motion wherein they prayed to be allowed to file a return to the alternative writ in the event the motion to quash should be denied.
The motion to quash is denied on authority of the opinion and judgment in the case of Haire v. Commercial Bank of *Page 13 
Live Oak, opinion filed October 28, 1933, and reported in152 So. 180.
The Respondents are allowed ten days from the filing of this Order in which to file return, should they desire to file same. If no return be filed within ten days from date of the filing of this Order then peremptory writ shall issue.
It is so ordered. DAVIS, C. J., and WHITFIELD, TERRELL and BROWN, J. J., concur.